  Case 4:20-cr-06002-SAB           ECF No. 135       filed 05/29/20      PageID.469 Page 1 of 1

      United States District Court, Eastern District of Washington
                              Magistrate Judge Mary K. Dimke
                                          Yakima

 USA v. RAYMUNDO GARCIA                               Case No. 4:20-CR-6002-SAB-5

                                       Video Conference
                       The Defendant agreed to appear via video conference.

 Detention Hearing:                                                                       05/29/2020


 ☒    Pam Howard, Courtroom Deputy [Y]               ☒    Stephanie Van Marter, US Atty (video)
 ☒    Mike Edwards, IT Specialist [R]                ☒    Ricardo Hernandez, Defense Atty (video)
 ☒    Jennifer Dykstra, US Probation / Pretrial      ☒    Interpreter NOT REQUIRED
      Services (tele)
 ☒    Defendant present ☒ in custody USM             ☐    Defendant not present / failed to appear
      appearing by video from Benton County Jail

 ☒ Defendant continued detained                      ☐ Conditions of Release imposed
                                                     ☐ 199C Advice of Penalties/Sanctions

                                             REMARKS
          Due to the current COVID-19 public health crisis, all parties including Defendant appeared via
video or teleconference.
          Detention hearing waived by Defendant; subject to right to return before the Court should
circumstances change.
          Court colloquy with the Defendant regarding where he is being housed.
          Court colloquy with Defense regarding possibly changing Defendant’s custodial arrangements at
the jail.

        The Court ordered:
            1. USA’s Motion for Detention is granted; subject to right to return before the Court should
               circumstances change.
            2. Defense counsel shall inform the Court if Defendant’s custodial arrangements at the jail
               need to be changed.
            3. Defendant shall be detained by the U.S. Marshal until further order of the Court.




Digital Recording/Y-102               Time: 9:08 a.m. – 9:12 a.m.                                    Page 1
